COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 IN THE MATTER OF THE                        §              No. 08-14-00311-CV
 GUARDIANSHIP OF LYNNE SHIRLEY
 PAXTON, AN INCAPACITATED                    §                Appeal from the
 PERSON,
                                             §               Probate Court No. 2
                     Appellant.
                                             §            of El Paso County, Texas

                                             §             (TC# 2010-G00204-A)

                                             §
                                         ORDER

       The Court GRANTS the Appellants’ Motion to Extend Time to Complete Mediation and

ORDERS that the mediation process be extended until April 2, 2015. Upon completion of

mediation, the parties are directed to comply with the instructions set forth in our order of

January 5, 2015.

       IT IS SO ORDERED this 6th day of March, 2015.


                                          PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.